Citation Nr: 1526542	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer, status post radiation treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that in an August 2009 rating decision, the Veteran was initially awarded a 100 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528 for his prostate cancer.  This award was continued in an October 2009 rating decision.  By way of a July 2010 rating decision, the RO proposed to reduce the Veteran's disability rating to 20 percent.  The reduction was effectuated by a March 2012 rating decision that assigned a 20 percent rating based on voiding dysfunction, effective June 1, 2012.  Confusingly, the narrative of the rating decision states that a "40 percent evaluation is no longer warranted," though the reduction was, in fact, from a 100 percent evaluation and a 40 percent rating was never assigned or proposed for the Veteran's prostate cancer or residuals.  In his April 2012 Notice of Disagreement, the Veteran stated that he disagreed with the rating decision that "reduced [his] evaluation of residuals of prostate cancer [...] currently evaluated as 20 percent disabling", disagreeing specifically with the determination that a 40 percent evaluation was not warranted, and submitting lay evidence regarding his voiding dysfunction.

Generally, where a veteran's disability rating is reduced, the Board must determine whether the reduction of the veteran's disability rating was proper and must not phrase the issue in terms of whether the veteran was entitled to an increased rating, including whether the veteran was entitled to restoration of a previous rating.   Green v. Nicholson, 21 Vet.App. 512, 2006 WL 3438028 (Vet.App.).  However, there is a distinction between an appeal regarding a rating reduction, and that for an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The Board finds that the Veteran's Notice of Disagreement was clearly intended to reflect his disagreement not with his reduction from his 100 percent rating, but with his newly awarded 20 percent evaluation.  At no point has the Veteran asserted that he continued to undergo cancer treatment following the proposed rating reduction; rather he has asserted that his voiding dysfunction warrants a rating in excess of 20 percent. 

Further, the Board notes that neither the January 2014 Statement of the Case (SOC), nor the May 2014 Supplemental SOC have addressed the issue of the propriety of the rating reduction.  The Board may not consider an issue if there has been no SOC issued, and the Board is instead required to remand the issue for initial adjudication.  See Manlicon v. West, 12 Vet. App. 238 (1999).  However, given that the intent of the Veteran was to appeal his current evaluation of 20 percent for residuals of prostate cancer, rather than entitlement to a restoration of a 100 percent disability rating for service-connected cancer of the prostate, to include propriety of the reduction, the Board finds that to remand the case for issuance of a SOC would unnecessarily delay the case and frustrate the Veteran's intended purpose.  As such, this issue in this case is considered on the basis of increased rating, rather than propriety of reduction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since June 1, 2012, the Veteran's residuals of prostate cancer, status post radiation therapy, do not result in the wearing of absorbent material that must be changed two to four times per day, daytime voiding interval less than one hour or awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for residuals of prostate cancer, status post radiation therapy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a higher initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a June 2009 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in January 2014.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The January 2014 VA examination report is thorough and is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




II.  Higher Initial Rating

The Veteran contends that he is entitled to a rating in excess of 20 percent for the residuals of prostate cancer, status post radiation treatment.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

Malignant neoplasms of the genitourinary system are rated as 100 percent disabling. 38 C.F.R. § 4.115b, DC 7528 (2014).  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, Note (2014).

The evidence shows that the Veteran was diagnosed with prostate cancer in September 2008 and underwent external radiation treatment, which concluded in October 2011.  He was rated as 100 percent disabled from May 29, 2009, and then rated as 20 percent disabled from June 1, 2012.  The Board finds that the evidence shows no reoccurrence or metastasis following the radiation treatment.  Therefore, the 100 percent rating under DC 7528 is not warranted after June 1, 2012, more than six months following cessation of antineoplastic treatment.

Furthermore, the Board finds that the evidence does not show any renal dysfunction as the result of the prostate disability.  Therefore, the Board finds that rating as voiding dysfunction pursuant to DC 7528 is the predominant disability.

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014).  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

In January 2014, the Veteran underwent a VA examination.  The examiner reviewed the claims file, and noted the Veteran's 2009 diagnosis of prostate cancer, which was in remission after completed treatment of radiation therapy.  The examiner indicated the Veteran had a voiding dysfunction, reporting that he had constant leakage, stress incontinence, and frequency at night.  The urinary leakage required absorbent material which must be changed less than 2 times per day.  The voiding dysfunction did not require the use of an appliance, but did cause increased urinary frequency resulting in daytime voiding intervals between 2 and 3 hours, and nighttime awakening to void 3 or 4 times.  The examiner also noted that the voiding dysfunction caused signs or symptoms of obstructed voiding, including hesitancy (though not marked), markedly slow or weak stream, and markedly decreased force of stream.  The Veteran also reported erectile dysfunction, but did not have retrograde ejaculation or any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  The Veteran reported that he was retired and could not get far from a bathroom.

In his March 2014 perfected appeal, the Veteran stated that he wore protective undergarments on a near full-time basis due to urinary incontinence, and had severe issues with night time voiding and leakage during the day.  He reported that though he was not currently utilizing cathertization, it was becoming a distinct possibility.

With regard to the Veteran's contentions that he suffers from erectile dysfunction, the Board notes he is currently service-connected for erectile dysfunction with residuals of prostate cancer, status post radiation treatments.

In a disability benefits questionnaire dated March 2014, Dr. J.J. examined the Veteran.  Dr. J.J. noted the September 2008 diagnosis of adenocarcinoma of the prostate, in remission for treatment with no current diagnosis.  The report indicated the Veteran did not have a voiding dysfunction, a history of recurrent symptomatic urinary tract or kidney infections, erectile dysfunction, retrograde ejaculation, or any other residual conditions, complaints or complications related to his prostate cancer.

Under the rating criteria for urine leakage, a higher 40 percent rating is warranted where the absorbent materials must be changed two to four times per day.  38 C.F.R. § 4.115a.  In this case, the January 2014 VA examination shows the Veteran wears absorbent materials that need to be changed less than twice a day.  There is no evidence indicating the Veteran must be changed two to four times a day.  Thus, an increased initial rating is not warranted under the rating criteria for urine leakage.  Similarly, the Veteran cannot receive an increased initial 30 percent rating under the rating criteria for obstructed voiding because there is no evidence of urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a.  Indeed in his March 2014 statement, the Veteran explicitly denied use of cathertization at that time.

With regard to a rating based on urinary frequency, a 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a.  On VA examination in January 2014, the Veteran was found to have a daytime voiding interval between 2 and 3 hours and also had to void 3 or 4 times per night.  Therefore, the Veteran does not meet the criteria for a rating of 40 percent because the evidence does not show a daytime voiding interval of less than one hour or awakening to void five or more times per night.  Moreover, the evidence does not reflect that the Veteran suffers from urinary tract infections.  As such, the Veteran cannot receive a higher rating on the basis of urinary tract infections.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's residuals of prostate cancer is not inadequate.  The Veteran complained of urinary leakage, and frequent daytime and nighttime voiding.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is retired but made no mention of unemployability as a result of his service-connected residuals of prostate cancer.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer, status post radiation treatment, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


